DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of:
“the air source heat pump outdoor unit is mainly consisted of an outdoor condenser and a compressor” (as per claim 1)
“the water mixing pump is respectively connected with the unfolded installation dehumidified fan coil, the radiant floor and the radiant ceiling” (as per claim 1)
“the air speed sensor, temperature and humidity sensor and infrared sensor are connected with control center of the air conditioning system through signal lines; the control center of the air conditioning system is connected with the damper, the unfolded installation dehumidified fan coil and the water mixing valve” (as per claim 1)
“wherein, the average surface temperature of human body is obtained by monitoring the human body surface temperature using the infrared sensor, and then comparing with the set value for cooling or dehumidifying to keep the human body surface temperature at a comfortable level; cooling is achieving by transferring the cooling capacity generated by the air source heat pump indoor plate evaporator to the radiant terminal surface through the radiant floor and the radiant ceiling, and then dealing with the sensible heat generated by the human body surface through radiant heat exchange between the radiant terminal surface and the human body surface; dehumidifying is achieving by transferring the cooling capacity generated by the air source heat pump indoor plate evaporator to coil surface through the unfolded installation dehumidified fan coil, and then decreasing the supply air humidity with condensation and dehumidification and supplying it into the room to deal with the latent heat generated by the human body surface” (as per claim 2)
“wherein the number of indoor occupants and the required outdoor air flow rate are obtained by monitoring the human body surface temperature using the infrared sensors, and comparing with the set 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities: there is no inclusion of --a-- or --an-- in front of any not previously recited limitation.  Appropriate correction is required.

Claim Interpretation
The examiner interprets “mainly composed of” 1 and “mainly consisted of” as -- consisting essentially of--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air speed sensor, temperature and humidity sensor and infrared sensor are connected with control center of the air conditioning system through signal lines; the control center of the air conditioning system is connected with the damper, the unfolded installation dehumidified fan coil and the water mixing valve". This limitation is unclear and confusing because as interpret as above, the air conditioning system essentially consisting of does not include the control center. For purpose of examination the examiner reads the limitation of control center as integrated into the air conditioning system as in essentially consisting of the control center.
Claim 1 recites the limitation "the air source heat pump indoor plate evaporator is connected with water circulating pump". This limitation is unclear and confusing because is not clear if the pump is referring to the previous mentioned water circulating pump. For examination purposes the claim limitation is interpret as “the air source heat pump indoor plate evaporator is connected with the water circulating pump”
The term “cold water pipes” in claim 1 is a relative term which renders the claim indefinite. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention..
Claim 1 recites the limitation "the fans" in ln 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air speed sensor, temperature and humidity sensor and infrared sensor are connected with control center of the air conditioning system through signal lines; the control center of the air conditioning system is connected with the damper, the unfolded installation dehumidified fan coil and the water 
Claim 2 recites the limitation "the average surface temperature of human body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the human body surface temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the set value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the cooling capacity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the radiant terminal surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sensible heat".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the human body surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the supply air humidity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the latent heat".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "then comparing with the set value for cooling or dehumidifying to keep the human body surface temperature at a comfortable level; cooling is achieving by transferring the cooling capacity generated by the air source heat pump indoor plate evaporator to the radiant terminal surface through the radiant floor and the radiant ceiling, and then dealing with the sensible heat generated by the human body surface through radiant heat exchange between the radiant terminal surface and the human body surface; dehumidifying is achieving by transferring the cooling capacity generated by the air source heat pump indoor plate evaporator to coil surface through the unfolded installation dehumidified fan coil, and then decreasing the supply air humidity with 
Claim 3 recites the limitation "the number of indoor occupants".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the required outdoor air flow rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the human body surface temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the set value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the measured outdoor air flow rate air".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the air conditioning system control center".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the opening degree".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the supply outdoor air humidity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the supply outdoor air humidity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the supply outdoor air temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the human body surface temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "wherein the number of indoor occupants and the required outdoor air flow rate are obtained by monitoring the human body surface temperature using the infrared sensors, and comparing with the set value to adjust the outdoor air flow rate for keeping human body at a healthy level, the adjustment of outdoor air flow rate is achieved by sending the measured outdoor air flow rate air with the air speed sensors to the air conditioning system control center, which will adjust and control the opening degree of the damper; meanwhile, the supply outdoor air humidity is reduced by cooling and dehumidifying of the air source heat pump indoor finned evaporator, and then the supply outdoor air temperature is raised by heating of air source heat pump indoor finned condenser".  This limitation is unclear and confusing because is unclear as to what are the meets and bounds of the limitation. For example is unclear if there is infringement when one uses the apparatus or when one makes the apparatus. “was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means”. MPEP 2173.05(p) II.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  .
Yoshima (US 20070234744), Qing (CN 207035387U), Noh (US 20120042673) are considered the closest art of record.
Yoshima teaches a radiant air conditioning system for controlling comfortable and healthy indoor environment based on infrared sensing technology, wherein the radiant air conditioning system for controlling comfortable and healthy indoor environment is mainly composed of air source heat pump outdoor unit (102), air source heat pump indoor evaporator (122), water circulating pump (145), unfolded installation dehumidified fan coil (141), radiant floor (143), exhaust outlet (131), outdoor air inlet (SA3); the air source heat pump outdoor unit is mainly consisted of an outdoor condenser (124) and a compressor (121), which are respectively connected with the indoor plate evaporator (122), the air source heat pump indoor plate evaporator (122) is connected with water circulating pump (145) through cold water pipes (see Fig 1).
Noh teaches a radiant air conditioning system water mixing valve (740), water mixing pump (730
Qing teaches an air conditioning system air source heat pump indoor finned evaporator (103), air source heat pump indoor finned condenser (104), fan (105), the air source heat pump indoor finned evaporator (103) and the air source heat pump indoor finned condenser (104) connected through refrigerant tubes (see pipes). 
However, none of the reference of record suggest or render obvious the limitations as required by the scope of “consisting essentially of” since all of the closest prior art system encompass other structure necessary to their respective system, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
JP 2008051468 teaches a radiant system including a radiant ceiling
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001)